Motion Granted; Order filed September 19, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00467-CV
                                   ____________

    IN THE INTEREST OF B.W.E. AND A.E.E., CHILDREN, Appellant




                On Appeal from the County Court at Law No 2
                          Galveston County, Texas
                     Trial Court Cause No. 09-FD-1000

                                      ORDER

      On September 3, 2013, appellant notified this court that the parties are
engaged in settlement negotiations, and requested that the appeal be abated. The
motion is granted. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until October 21, 2013. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM